DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021, has been entered.
 	Claims 2 and 5 are cancelled. 
	Claims 1, 3, 4, and 6-12 are pending.  Claims 10-12 are withdrawn.
	Claims 1, 3, 4, and 6-9 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it In particular, claim 4 does not further limit the subject matter of parent claim 1 since claim 4 repeats the limitation of the last two lines of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (Cryobiology. 2008. 56: 144-151. Previously cited) in view of Quan (Cryobiology. 2009. 59: 258-267) and Clark (Cryobiology. 1984. 21: 274-284. Previously cited).
Rodrigues discusses hematopoietic stem cells (HSC), pointing out that the three sources of HSC for clinical use include mobilized peripheral blood and umbilical cord blood (UCB) (abstract and page 144, first paragraph).  In particular, umbilical cord blood is a valuable source of stem cells in the treatment of various diseases (page 144, second paragraph).  As such, optimization of cryopreservation protocols to maintain the quality of HSCs has been an important task for UCB banks (page 145, left column, second paragraph).  The most widely used cryoprotectant is dimethylsulfoxide (Me2SO) (page 145, left column, second paragraph), specifically at 10% (v/v) (abstract).  Dimethylsulfoxide (Me2SO), i.e. dimethyl sulfoxide, is the cryoprotectant recited in instant claims 1, 4, and 9.  However, infusion of Me2SO-cryopreserved cells is frequently associated with serious side effects in patients (abstract).  
Therefore, Rodrigues assessed the use of trehalose and sucrose for cryopreservation of UCB cells in combination with reduced amounts of Me2SO (abstract), and Rodrigues also assessed the ability of trehalose and sucrose to enhance the cryopreservation of UCB (page 145, left column, last full paragraph).  Disaccharides such as trehalose and sucrose have been widely used as natural cryoprotectants (page 145, left column, second-to-last full paragraph).  Rodrigues analyzed the capacity of these two disaccharides to maintain the quality of hematopoietic stem cells (HSCs) from umbilical cord blood (UCB) with the aim of eliminating or reducing the 2SO in the infusion product and thus the need for risky Me2SO wash procedures, in view of complications related to the presence of Me2SO during re-infusion of cryopreserved hematopoietic stem cells (page 148, right column, first paragraph).
First, the best concentrations of Me2SO, sucrose, trehalose, and their combinations were determined using two hematopoietic cell lines and one bone marrow stromal cell line, wherein a Me2SO 10% (v/v) solution was used as the standard cryopreservation solution and an aliquot of cord blood cells without any cryoprotectant was used as a negative control (page 145, right column, last full paragraph).  Of the 43 different solutions tested in the pilot study for cryopreservation of three cell lines, eight solutions were chosen based on their performance in this first experiment for further testing with cord blood samples (page 146, right column, third paragraph; Table 1 on page 147).  Testing with cord blood samples reads on mixing a cryopreservation solution (any of the eight solutions tested) with umbilical cord blood.  Figure 1 on page 148 shows the viability of UCB cells after cryopreservation and thawing with these different solutions, and Figure 2 on page 148 shows flow cytometric analysis of post-thawed UCB cells for these different solutions.  The cryopreservation and thawing procedure is discussed on page 146, left column, second and third full paragraphs.  In particular, the cryovial containing cells in the tested cryoprotectant solution was immediately frozen in a pre-established program (page 146, left column, second full paragraph).  This reads on freezing the mixture of cryopreservation solution (any of the eight solutions tested) and umbilical cord blood (UCB).  After the end of the freezing cycle, the samples were stored under liquid nitrogen for a minimum of two weeks (page 146, left column, second full paragraph).  This reads on the claimed ‘cryopreservation step of cryopreserving a frozen mixture obtained in the freezing step.’
2SO solution gives a recovery of clonogenic potential similar to that produced by 10% (v/v) Me2SO, demonstrating the potential use of these sugars (page 149, left column, first full paragraph).  Additionally, 60 mmol/L sucrose added to 5% (v/v) Me2SO gives clonogenic characteristics similar to that of 10% (v/v) Me2SO (page 149, left column, first full paragraph).  In conclusion, Rodrigues states, “the results demonstrate that the disaccharides trehalose and sucrose can be used in cryopreservation solutions to reduce the concentration of Me2SO from the current standard 10% (v/v) to 2.5% (v/v) with trehalose and 5% (v/v) with sucrose” (page 150, first paragraph).
In sum, Rodrigues is comparable to the claimed invention since Rodrigues teaches a cryopreservation method for cryopreserving umbilical cord blood, comprising:
a mixing step of mixing a cryopreservation solution with umbilical cord blood, the cryopreservation containing a cryoprotectant (dimethyl sulfoxide, i.e. Me2SO) and a sugar (disaccharide, e.g. trehalose or sucrose) and containing no thickener, wherein the umbilical cord blood is not cultured;
a freezing step of freezing a mixture obtained in the mixing step; and
a cryopreservation step of cryopreserving a frozen mixture obtained in the freezing step.

Rodrigues differs from the claimed invention in that Rodrigues does not expressly disclose that the cryopreservation solution contains glucose, nor does Rodrigues disclose that the mixture of the umbilical cord blood and cryopreservation solution contains the cryoprotectant (dimethyl sulfoxide, i.e. Me2SO) in an amount of 3.0 w/v% to 10.0 w/v% and the glucose in an amount of 1.0 w/v% to 2.5 w/v%.
2SO which penetrates into the cell membrane to produce its cryoprotective effect both extracellularly and intracellularly, the disaccharides do not penetrate the cell membrane, and act only at the extracellular surface of the cells (page 149, right column).  Rodrigues notes, “It can be suggested that if these disaccharides were also able to get into the cell interior, then they might produce even better cryoprotective results” (page 149, right column).
Quan discusses the cryopreservation of red blood cells (RBCs), pointing out that polymer used for cryopreservation cannot penetrate the membrane of RBCs so their capability to protect the inner membrane is discounted (abstract; page 259, left column, first paragraph).  Sugars have been investigated for protective effects on frozen and dried cells (page 259, left column, second paragraph).  However, in order to obtain the optimal protective effect, sugars need to be loaded into the cytoplasm (page 259, left column, second paragraph).  It has been known that it is very difficult to load sugars into mammalian cells (page 259, left column, second paragraph).  However, it has been identified that glucose can be efficiently loaded into cytoplasma of RBCs through simple incubation (page 259, left column, second paragraph).  In Quan’s study, in order to efficiently protect the inner membrane, RBCs were incubated with various sugars before freezing in liquid nitrogen (see abstract and page 259, right column, second and third paragraph) for the final purpose of evaluating whether intracellular sugars can improve the quality of human frozen RBCs in the absence of glycerol (page 259, left column, second paragraph).  
	The loading efficiency of various sugars, including glucose, is shown in Figure 1 (page 260, right column, third paragraph).  Quan tested glucose concentrations of 200, 400, 600, and 800 mM (Figures 1-4).  The lowest tested glucose concentration of 200 mM converts to about 3.60 w/v% according to the following calculation:
                        
                            
                                
                                    2
                                    00
                                     
                                    m
                                    i
                                    l
                                    l
                                    i
                                    m
                                    o
                                    l
                                    e
                                    s
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                     
                                
                                
                                    L
                                
                            
                        
                     *                         
                            
                                
                                    m
                                    o
                                    l
                                    e
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                                
                                    1000
                                     
                                    m
                                    i
                                    l
                                    l
                                    i
                                    m
                                    o
                                    l
                                    e
                                    s
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                            
                            *
                            
                                
                                    180.16
                                     
                                    g
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                                
                                    m
                                    o
                                    l
                                    e
                                     
                                    g
                                    l
                                    u
                                    c
                                    o
                                    s
                                    e
                                
                            
                            *
                             
                            
                                
                                    L
                                
                                
                                    1000
                                     
                                    m
                                    L
                                
                            
                        
                     = 0.0035 = 3.60 w/v%

Quan found that compared with glucose and galactose, fructose and trehalose can cause more post-thaw cell fractures (page 262, right column, second paragraph).  Quan found through their study that the damage of trehalose loading on RBCs was higher than that of monosaccharide loading which may result in the poor quality of frozen RBCs (page 264, right column, third paragraph).  Additionally, Quan found that the cryoprotective effect of monosaccharides, especially glucose and galactose, was superior to that of trehalose according to the finally total hemolysis (page 265, left column, second paragraph).  Moreover, monosaccharides may stabilize the membrane through forming more hydrogen bonds with phospholipids and protein, and monosaccharides can vitrify at lower concentrations than disaccharides in the presence of organic solvent (page 265, second paragraph).  
Clark studied the effects of viability of three cryoprotectant agents (CPA) (dimethyl sulfoxide (Me2SO), ethylene glycol, and glycerol) in combination with three vehicle solutions in rabbit renal cortical slices (abstract).  A preliminary study on the binding of Me2SO to protein was also carried out (page 274, first paragraph).  Binding of Me2SO to cell constituents, such as enzymes and structural and other proteins, has in the past been thought to be responsible for altering their biological function (page 278, right column, last paragraph).  This is believed to be a mechanism of its intrinsic or chemical toxicity (page 278, right column, last paragraph).  It has been shown that Me2SO and glucose interacted in an “inclusive and interdependent” manner to alter their association, and it was felt that this interaction could help explain the previously observed “synergistic” cryoprotective properties of Me2SO in the presence of glucose (paragraph bridging pages 278 and 281).  Additionally, Clark indicates that this enhancement may be due in 2SO if irreversible binding by Me2SO to protein does indeed reflect toxicity (page 281, first paragraph).  Also, combinations of Me2SO and substances, which themselves may have little cryoprotectant properties but prove to be effective in preventing Me2SO toxicity, may allow the high CPA concentrations, which today are believed to be necessary to achieve successful freezing protocols for organs, to be attained with the minimum of nonfreezing injury (paragraph bridging pages 281 and 282).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the disaccharide (trehalose or sucrose) of the cryopreservation solution with glucose when practicing the method of Rodrigues.  One of ordinary skill in the art would have been motivated to do this because it would have yielded better cryoprotective results since glucose would have been expected to pass into the cell interior based on Quan.  As pointed out above, Rodrigues recognized that the disaccharides do not penetrate the cell membrane, and Rodrigues suggested that if the disaccharides were able to get into the cell interior, then they might produce even better cryoprotective results (page 149, right column, last paragraph).  Moreover, one of ordinary skill in the art would have been motivated to substitute the disaccharide (which can be trehalose) in the method of Rodrigues with glucose since Quan found that for the cryopreservation of red blood cells, the damage of trehalose on the cells was higher than that of monosaccharide (including glucose tested in the study) loading which may result in poor quality of frozen RBCs – this would suggest superior results with glucose than with trehalose as used in Rodrigues when performing the method of Rodrigues.  There would have been a reasonable expectation that glucose would have entered the hematopoietic stem cells of the umbilical cord blood in the Rodrigues method and that glucose would have provided superior cryoprotective effects as compared to the disaccharides (in 2SO in the cryopreservation solution as sought by Rodrigues since Clark teaches Me2SO and glucose interacted in an “inclusive and interdependent” manner to alter their association, and it was felt that this interaction could help explain the previously observed “synergistic” cryoprotective properties of Me2SO in the presence of glucose (paragraph bridging pages 278 and 281).  Therefore, Rodrigues in view of Quan and Clark renders obvious practicing the method of Rodrigues using a cryopreservation solution containing a cryoprotectant (dimethyl sulfoxide) and glucose and containing no thickener. 
Since the inclusion of glucose in the cryopreservation solution reduces the concentration of dimethyl sulfoxide (Me2SO) from the standard concentration of 10% (v/v), then it would have been obvious to have included the dimethyl sulfoxide at a concentration lower than 10% (v/v) in the cryopreservation solution of the method rendered obvious by Rodrigues in view of Quan and Clark, including concentrations such that the concentration of dimethyl sulfoxide in the mixture of the umbilical cord blood and cryopreservation solution is in the range of 3.0 w/v% to 10.0 w/v%.  It would have been a matter of routine experimentation since a reduced concentration of dimethyl sulfoxide is sought and the concentration of dimethyl sulfoxide is a result-effective parameter given that the skilled artisan would have recognized that its concentration affects the stability of the hematopoietic stem cells and its toxicity (as taught in Rodrigues and Clark).  
Regarding the concentration of glucose in the cryopreservation solution and thus the mixture of the blood and cryopreservation solution, as pointed out above the lowest concentration of glucose tested in Quan was 200 mM which converts to about 3.60 w/v%.  Quan 
	Therefore, Rodrigues in view of Quan renders obvious instant claims 1, 4, and 9.
Regarding instant claim 8, Rodrigues teaches that in their study, umbilical cord blood was obtained with permission from women after natural delivery of the placenta (page 145, right column, first full paragraph).  In performing the method rendered obvious by Rodrigues, Quan, and Clark, it would have been obvious to have used umbilical cord blood derived from a human given that Rodrigues performed their experiments on such umbilical cord blood.  Therefore, instant claim 8 is rendered obvious.
	A holding of obviousness is clearly required. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues, Quan, and Clark as applied to claims 1, 4, 8, and 9 above, and further in view of Yamashiro (US 2009/0142830. Listed on IDS filed 7/7/17. Previously cited).
As discussed above, Rodrigues, Quan, and Clark render obvious claims 1, 4, 8, and 9.  The references differ from claim 3 in that they do not expressly disclose that the cryopreservation solution contains no animal-derived natural component.  
Yamashiro discloses an aqueous solution for cell preservation which is free of a natural animal-derived component such as a basal medium or serum (abstract).  It is explained that “Considering the potential influences on cells to be preserved in solution containing serum or basal medium, especially for medical use, development of a chemically well-defined cell preservation solution free of natural animal-derived components is desired,” and that such a cell preservation solution can be expected to have an advantage that the quality of the solution is kept constant (page 1, paragraph [0005]).  Yamashiro further indicates that a cell preservation solution free of natural-derived components such as basal medium or serum can be safely used for medical applications because of its low possibility of being contaminated with impurities for preserved cells such as bovine leukemia virus, prion and the like (page 2, paragraph [0044]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have excluded a natural animal-derived component from the cryopreservation solution of the method rendered obvious by Rodrigues in view of Quan and Clark.  One of ordinary skill in the art would have been motivated to do this since a cell preservation solution free of natural animal-derived components is desired, and that such a cell preservation solution can be expected to have an advantage that the quantity of the solution is kept constant, as taught in Yamashiro (page 1, paragraph [0005]).  Further motivation for 
A holding of obviousness is clearly required.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues, Quan, and Clark as applied to claims 1, 4, 8, and 9 above, and further in view of Gao (US 6,869,758. Previously cited).
As discussed above, Rodrigues, Quan, and Clark render obvious claims 1, 4, 8, and 9.  The references differ from claim 6 in that they do not expressly disclose that the cryopreservation solution is mixed with the umbilical cord blood in a volume ratio of 1:1 to 3:1.  
Gao discloses mixing fresh umbilical cord blood samples with a cryoprotectant solution in a 1:1 ratio such that the final concentration of dimethyl sulfoxide (DMSO) is 10% v/v, wherein the cryoprotectant solution comprises 20% v/v DMSO, 10% v/v citrate-phosphate double dextrose [CP2D], and 70% v/v phosphate-buffered saline (column 4, line 66 through column 5, line 3).   Thereafter, the umbilical cord blood samples were cooled and cryopreserved, and the samples were stored in liquid nitrogen for one week (column 5, lines 3-5).  

A holding of obviousness is clearly required.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues, Quan, and Clark as applied to claims 1, 4, 8, and 9 above, and further in view of Walton (US 2009/0104650. Previously cited).

Walton discloses methods for obtaining and testing or analyzing a non-venous and non-arterial puncture human fluid or cell sample or human body fluid or cell sample to detect the presence of at least one infectious disease (abstract).  The sample may be umbilical cord blood (abstract).  Regarding umbilical cord blood samples, Walton teaches that a sample of cord blood for the practice of their invention may be obtained after removal of the red cells from the umbilical cord blood sample (page 5, paragraph [0066]).  
Before the effective filing date of the claimed invention, it would have been obvious to have removed the red cells (i.e. red blood cells) from the umbilical cord blood sample prior to cryopreservation when performing the method rendered obvious by Rodrigues in view of Quan and Clark.  One of ordinary skill in the art would have been motivated to do this in order to obtain an umbilical cord blood sample which is suitable for testing for infectious disease which is sought in the art, as taught in Walton.  There would have been a reasonable expectation of cryopreserving an umbilical cord blood sample from which red blood cells are removed since the sample still comprises cells which require cryopreservation (hematopoietic stem cells as disclosed in Rodrigues).  Therefore, instant claim 7 is rendered obvious.
	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed October 5, 2021, with respect to the objection of claims 1, 3, 4, and 6-9, the rejection under 35 U.S.C. 103 of claims 1, 4, 8, and 9 as being unpatentable over 
However, upon further consideration, a new ground(s) of rejection is made in view of Quan which is combined with the previously cited art.  To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  Regarding Rodrigues, Applicant asserts that a person skilled in the art could understand that disaccharides and monosaccharides have completely different cell membrane permeability and different action mechanisms.  Therefore, Applicant argues that since Rodrigues’ invention is limited to the combination of DMSO and disaccharide (trehalose or sucrose), then it is clear that replacing disaccharides with glucose teaches away from Rodrigues.  Applicant cites page 149, right column of Rodrigues to support this point, in which Rodrigues discloses that a disaccharide does not penetrate the cell membrane.  However, that same passage of Rodrigues states, “It can be suggested that if these disaccharides were also able to get into the cell interior, then they might produce even better cryoprotective results.”  This teaching would have motivated the skilled artisan to substitute the disaccharides with a sugar that can enter the cell interior.  Quan provides teaching to support that 
Additionally, Applicant assert that in the field of cryopreservation, it is common to determine the formulation of a cryopreservation solution according to a target object to be cryopreserved.  However, this assertion is not supported.  On the contrary, in their paper regarding cryopreservation of red blood cells, Quan refers to studies performed on other cells, such as human hepatocytes, to provide background and guidance regarding the use of sugars for freezing or drying cells (page 259, left column, second paragraph).  

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651